FILED
                            NOT FOR PUBLICATION                             JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10115

               Plaintiff - Appellee,             D.C. No. 4:09-cr-02234-FRZ

  v.
                                                 MEMORANDUM *
ARTURO ALEJANDRO CASTILLO-
GONZALEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Arturo Alejandro Castillo-Gonzalez appeals from the 66-month sentence

imposed following his guilty-plea conviction for importation of cocaine, in

violation of 21 U.S.C. §§ 952(a), 960(a)(1) and (b)(1)(B)(ii), and possession with


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(ii)(II). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Castillo-Gonzalez contends that the district court erred by denying his

request for the mitigating role adjustment at U.S.S.G. § 3B1.2. Under the facts of

this case, the district court did not clearly err by denying an adjustment for minimal

or minor role. See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir. 2006)

(describing standard); see also United States v. Lui, 941 F.2d 844, 849 (9th Cir.

1991) (stating that a defendant “may be a courier without being either a minimal or

a minor participant,” and that “possession of a substantial amount of narcotics is

grounds for refusing to grant a sentence reduction”).

      Castillo-Gonzalez further contends that his sentence was substantively

unreasonable. Considering the totality of the circumstances, Castillo-Gonzalez’s

below-Guidelines sentence was substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                     10-10115